The opinion of the court was delivered by
Magie, J.
If the matters set up in the plea demurred to availed as a defence against the notes whereon the judgment now sued on was recovered, it is obvious that they could have been interposed as a defence in that action. That fact is decisive of the question raised by this demurrer. For nothing is better settled than that the validity of judgments cannot be impeached for any supposed defect or irregularity in the ■transaction on which they were founded, and therefore no •defence can be interposed to an action on a judgment upon *48matters existing before its recovery. That this doctrine is applicable to all judgments recovered in the same state or in any other state of the Union has never been questioned. Chit. Pl. 320, 427; Rock v. Leighton, Salk. 310; Erving v. Peters, 3 T. R. 686; Freem. Judg., § 249, and cases; Biddle v. Wilkins, 1 Pet. 686; Dimock v. Revere Copper Co., 117 U. S. 559; Boynton v. Ball, 121 Id. 457; Cromwell v. County of Sac, 94 Id. 351; Pringle v. Woolworth, 90 N. Y. 502; Weir v. Vail, 65 Cal. 466 ; McAllister v. Singer Manufacturing Co., 64 Ga. 622; Lawrence v. Stevens, 46 Iowa 429.
Plaintiff is entitled to judgment on the demurrer.